                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

XAVIER WATSON,                        )
                                      )
      Petitioner,                     )
                                      )
                    v.                ) 2:16-cr-00075-JDL-1
                                      ) 2:18-cv-00191-JDL
UNITED STATES OF AMERICA,             )
                                      )
      Respondent.                     )

     ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                    MAGISTRATE JUDGE

      United States Magistrate Judge John C. Nivison filed a Recommended

Decision (ECF No. 307) on February 5, 2019, on five (5) motions filed by Xavier

Watson related to his 28 U.S.C.A. § 2255 (West 2019) petition (ECF Nos. 294, 295,

296, 298, 299), pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2019) and Federal Rule

of Civil Procedure 72(b). In the motions, Watson requests leave to amend his section

2255 motion to add new claims for relief. Neither party filed an objection to the

Recommended Decision.

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record and have made a de novo determination of

all matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur

with the recommendations of the United States Magistrate Judge for the reasons set

forth in his Recommended Decision, and determine that no further proceeding is

necessary.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge (ECF No. 307) is hereby ACCEPTED, and Watson’s motions (ECF Nos. 294,
295, 296, 298, 299) are DENIED. It is further ORDERED that no certificate of

appealability should issue in the event Watson files a notice of appeal because there

is no substantial showing of the denial of a constitutional right within the meaning

of 28 U.S.C.A. § 2253(c)(2) (West 2019).

      SO ORDERED.

      Dated this 19th day of March, 2019.


                                                     /s/ JON D. LEVY
                                               CHIEF U.S. DISTRICT JUDGE




                                           2
